Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 3, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162278                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  SAMER BAHNAM,                                                                                        Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                       Justices


  and
  AMERICAN ANESTHESIA ASSOCIATES,
  LLC, SPINE SPECIALISTS OF MICHIGAN,
  PC, and ADVANCED SURGERY CENTER,
  LLC,
             Intervening Plaintiffs,
  v                                                                SC: 162278
                                                                   COA: 347638
                                                                   Macomb CC: 2017-003983-NI
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant,
  and
  LISA LYNN GROSS,
            Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 3, 2021
           p0726
                                                                              Clerk